Order filed October 3, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-19-00196-CV
                                  __________

            SUSAN DAVIS VAN DYKE ET AL., Appellants
                                          V.
JOHN W. DANIELS AND WIFE, WILMA F. DANIELS, Appellees


                     On Appeal from the 118th District Court
                             Martin County, Texas
                         Trial Court Cause No. 6668-A


                                     ORDER
      All but one of the appellants in this cause have filed a motion to abate this
appeal. Those appellants request that this appeal be abated pending the outcome of
a related appeal that may affect the matters at issue in the instant cause. The related
appeal is Cause No. 11-18-00050-CV, Susan Davis Van Dyke et al. v. The Navigator
Group et al., which was submitted at oral argument on June 6, 2019. The movants
indicate that the summary judgment being appealed in this cause is grounded upon
the prior summary judgment that is at issue in Cause No. 11-18-00050-CV and that
the outcome of the current appeal will likely be dependent on the outcome of this
court’s decision in Cause No. 11-18-00050-CV.                          According to the movants,
Appellees oppose the motion to abate, but Appellees have not filed a response in this
court. After considering the motion to abate, we are of the opinion that, for purposes
of judicial economy, the motion should be granted. Accordingly, we grant the
motion and abate the appeal in the instant cause.
        This appeal is abated until this court issues an opinion in Cause No. 11-18-
00050-CV or until further order of this court.


                                                                   PER CURIAM


October 3, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2